Citation Nr: 1421749	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed and claimed as PTSD.

3.  Entitlement to service connection for diabetes mellitus type II. 

4.  Entitlement to glaucoma, to include as secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The February 2011 Rating Decision denied the Veteran's claims for service connection for diabetes mellitus type II and glaucoma, to include as secondary to diabetes mellitus type II; it also reopened the Veteran's claim of entitlement to service connection for PTSD but denied the claim on the merits.  The Veteran filed a timely Notice of Disagreement (NOD) in April 2011.  The RO then furnished the Veteran a Statement of the Case (SOC) in October 2011.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in November 2011.  The Board notes that the Veteran only perfected his appeal with regard to the issues of service connection for diabetes mellitus type II and glaucoma.  However, the Veteran was afforded a hearing in March 2012, at which time the Veteran's representative clarified that the Veteran wished to continue the appeal for his new and material evidence claim as well.  As a result, the Board finds that the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is also before the Board at this time.  

The Veteran's claim on appeal has been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with dysthymic disorder, generalized anxiety disorder, intermittent explosive disorder, insomnia, and obsessive compulsive disorder.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, variously diagnosed and claimed as PTSD.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents contained within are either duplicative or not relevant to the issues on appeal.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 Rating Decision, the RO denied a service connection claim for PTSD, based on the finding that the Veteran had not submitted new and material evidence necessary to reopen his previously denied claim for service connection; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the April 2008 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  There is no competent and credible evidence that the Veteran was exposed to Agent Orange or any other herbicide during his period of service.  

4.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of diabetes mellitus type II.

5.  The Veteran's glaucoma is not related to the Veteran's period of service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The April 2008 Rating Decision, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2013).

4.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in a September 2010 pre-rating letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also explained what was necessary substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2011 Rating Decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2010 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and statements from the Veteran and his representative.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection for each of his claims.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history.  
 
Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim to reopen his claim of service connection for PTSD was previously denied in April 2008, based on a finding that the Veteran had not submitted new and material evidence required to reopen the claim.  The April 2008 Rating Decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which either Rating Decision was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in September 2010, and a February 2011 Rating Decision reopened the claim.  The Veteran appealed.  In an October 2011 Statement of the Case, the RO denied service connection.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes additional information provided during the Veteran's hearing regarding the Veteran's claimed stressor while in active duty.  Specifically, the Veteran discussed his feelings about the USS Pueblo rescue, a ship that purportedly had been captured by Korean forces.  He stated that the men they helped had been "captive for a long time" and that he "could see it in their eyes... how they were still in shock...screwed up...scared."  He also reported that "a lot of stuff" has started to come back to him from his time in the military.  He indicated that he assisted in rescuing the ship and those individuals who were aboard the ship he helped to rescue.  Finally, the Veteran noted that he was taking medication for his "stressor" and, he thought, for depression.  His September 2010 stressor form provided a specific stressor date of January 23, 1968.  

In this case, the Veteran's claim was previously denied because the stressor he claimed could not be verified.  The Board notes that now, if a Veteran's stressor is due to fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In light of the fact that the Veteran's statements could be indicative of a fear of hostile military or terrorist activity, the Board finds that, in presuming their credibility, the Veteran's statements during his hearing and the September 2010 stressor statement are new and material because they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim-specifically, they go to establishing an in-service stressor.  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-1377.  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus Type II

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that a veteran was not exposed during that service.  See 38 U.S.C.A § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  

Certain diseases, to include diabetes mellitus type II, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange 38 C.F.R. §§ 3.307, 3.309(e) (2013).  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) must be of record.

The Veteran contends that he was exposed to Agent Orange due to the planes that landed on the ship on which he was serving, or because he interacted with other servicemembers who had been exposed to Agent Orange.  

Preliminarily, while a presumption of exposure to herbicides exists for veterans who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, service records associated with the claims file reflect that the Veteran had service aboard the USS Ticonderoga in the waters off the coast of Vietnam.  There is no objective or lay evidence that the Veteran ever went ashore or that the boat upon which he was stationed entered the inland waterways of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Likewise, the Veteran does not contend and the evidence does not show that he served in Korea in a unit near the demilitarized zone.  38 C.F.R. § 3.307(a)(6)(iv).   

The Board finds that the Veteran's assertions are not sufficient to prove he was exposed to Agent Orange.  Information generated from the Joint Services Records Research Center (JSRRC) in May 2009 indicates that there is no information available, to include military documents, ships histories, deck logs that corroborated the Veteran's contentions.  Specifically, the JSRRC stated that it "found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides... or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  Additionally, the JSRRC indicated that it could not "document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  The Board places greater evidentiary weight on the findings of the JSRRC due to the entity's subject matter expertise as distinguished from the speculations of the Veteran.

In sum, there is no probative credible evidence establishing that the Veteran was exposed to Agent Orange during his service.  While the Veteran alleges the exposure occurred on a second-hand basis through contact with planes and other servicemembers that had been in Vietnam, there is no provision of law establishing a presumption of such exposure.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.

However, even if a veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).

Preliminarily, the Board also notes that the Veteran's service treatment records are absent complaints, findings or diagnoses of diabetes during service.  Thus, there is no medical evidence that shows that the Veteran suffered from diabetes mellitus type II during service.  The Veteran also does not contend that he had diabetes mellitus in service.  Crucially, post-service private and VA treatment records also show that the Veteran is not currently diagnosed with diabetes mellitus type II. 

The Veteran asserts that his primary care physician diagnosed him with diabetes mellitus type II "several years ago" and that he is currently taking medication for diabetes mellitus type II.  (See March 2012 hearing transcript.)  This is not borne out by the medical evidence.  Indeed, a VA problem list generated in January 2012 continued to not show a diagnosis of diabetes mellitus type II.  Ultimately, the question of whether the Veteran suffers from diabetes mellitus type II is a medically complex question beyond the reach of his competency.  The medical evidence of record shows that the Veteran is not diagnosed with diabetes.  

Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability is shown, service connection for diabetes mellitus type II is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Glaucoma

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran seeks service connection for glaucoma, and the Board acknowledges the Veteran's argument that his glaucoma is due to or aggravated by his diabetes mellitus type II.  However, in the Board's decision herein, service connection for diabetes mellitus type II has been denied.  Therefore, consideration of a claim for service connection for glaucoma that is secondary to diabetes mellitus type II is not warranted because diabetes mellitus is not a service-connected disability.  

ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD, has been received; the appeal is granted to this extent.

Service connection for diabetes mellitus type II is denied. 

Service connection for glaucoma is denied.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of service connection for an acquired psychiatric disorder, variously diagnosed and claimed as PTSD.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

In response to the July 2008 Information in Support of Claim for Service Connection for PTSD, the National Archives and Records Administration (NARA) provided information on the activities of the USS Ticonderoga (CVA 14) for the year of 1968.  See February 2008 letter.  NARA, however, recommended forwarding the stressor information to JSRRC.  The Board finds that the stressor information should also be forwarded to JSRRC.  The Board also finds that the RO/AMC should render a finding as to whether any of the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity and whether the claimed stressors are consistent with the places, types, and circumstances of his service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the U.S. Army and Joint Service Records Research Center (per the recommendation of NARA, see February 2008 letter), and any other appropriate authority and provide the information contained in the July 2005 Information in Support of Claim for Service Connection for PTSD, the January 2008 Information in Support of Claim for Service Connection for PTSD, and the September 2010 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781 which lists a stressor event date of January 23, 1968) for purposes of verifying the claimed stressors.  All records and/or responses received should be associated with the claims file.

2.  The AMC/RO should review the Veteran's stressor statements, including statements made during the course of medical treatment in light of the amended PTSD regulation.  The RO/AMC should render a finding as to whether any of the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity and whether the claimed stressors are consistent with the places, types, and circumstances of his service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).

3.  Thereafter, schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine whether any acquired psychiatric disorder including PTSD is related to the Veteran's service.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  All indicated testing should be conducted.

PTSD

Based on a review of the claims file, the examiner should indicate whether any of the Veteran's verified stressors or stressors found to be related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of the Veteran's service are adequate to support a DSM-IV diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

Acquired Psychiatric Disorders other than PTSD

Based on a review of the claims file, is it at least as likely as not (50 percent probability or greater) that the disorders, including dysthymic disorder, generalized anxiety disorder, intermittent explosive disorder, insomnia, and obsessive compulsive disorder, are etiologically related to the Veteran's military service. 

The examiner must provide a rationale for all opinions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


